Exhibit 10.2

RETENTION AGREEMENT

THIS AGREEMENT (“Agreement”) is entered into on June 13, 2006, a Massachusetts
corporation with its principal place of business at 100 City Square, Boston,
Massachusetts 02129 (“Keane” or the “Company”), and Richard S. Garnick (the
“Executive”). Keane and the Executive are referred to together herein as the
“Parties.”

WHEREAS, Brian T. Keane resigned as President and Chief Executive Officer,
effective May 10, 2006;

WHEREAS, to ensure clear leadership and continuity during the period of
transition, the Company’s Board of Directors formed an Office of the President,
consisting of John J. Leahy, Russell J. Campanello and the Executive;

WHEREAS, in accordance with the Company’s existing succession plan, John J.
Leahy has been appointed by the Board as interim President and CEO, while it
conducts a search for a permanent CEO;

WHEREAS, in light of these events and to assist in the Executive’s retention,
the Compensation Committee of the Board of Directors of the Company has
authorized certain payments and benefits to the Executive, in order to
compensate him for his additional duties and to assist in his retention during
this transition period.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Company and the Executive agree as follows:

1.                           Term of Employment. Subject to the benefits
described in paragraph 4, the Company retains the right to terminate the
employment of the Executive at any time, including, without limitation, with or
without notice and with or without Cause.

2.                           Restricted Stock. Within 30 days of the effective
date of this Agreement, the Executive will be awarded 75,000 shares of
restricted stock (the “Shares”), subject to the terms and conditions of the
applicable stock option plan and restricted stock agreement.

a.               In the event that the Executive ceases to be employed by the
Company for any reason or for no reason, with or without Cause (the “Employment
Termination”), prior to June 14, 2007, the Company shall have the right and
option (the “Purchase Option”) to purchase from the Executive, for the amount
paid by the Executive per share (the “Option Price”), all or a portion of the
Shares as follows:

(i)                         If the Employment Termination is effective before
December 14, 2006, the Company may exercise the Purchase Option for 100% of the
total number of the then-unvested Shares;

(ii)                      If the Employment Termination is effective on or after
December 14, 2006 but before March 14, 2007, the Company may exercise the
Purchase Option for 50% of the total number of the then-unvested Shares;

(iii)                   If the Employment Termination is effective on or after
March 14, 2007 but before June 14, 2007, the Company may exercise the Purchase
Option for 25% of the total number of the then-unvested Shares; and

(iv)                  The Company’s Purchase Option shall expire on June 14,
2007.


--------------------------------------------------------------------------------




b.              Notwithstanding the above paragraph 2(a), if the Executive is
terminated without Cause prior to June 14, 2007, the Company agrees to waive its
Purchase Option with respect to the unvested portion of the Shares. For the
purpose of this paragraph 2(a), “Cause” shall have the same meaning as set forth
in the Employment Agreement by and between the Executive and the Company.

c.               Notwithstanding the above paragraphs 2(a) and 2(b), if the
Company is subject to a Change-In-Control, as defined in the Employment
Agreement by and between the Executive and the Company, the Company agrees to
waive its Purchase Option with respect to 50% of the then-unvested portion of
the Shares.

3.                           Compensation. From May 10, 2006 until such time as
a permanent CEO is appointed and begins employment with the Company, the
Executive shall receive $30,000 per month over and above all other compensation
to which the Executive is entitled. The additional compensation described in
this paragraph 3 shall not constitute, nor should it be construed as, an
adjustment to the Executive’s base salary.   

4.                           Retention. If, prior to the later of (i) nine
months of the date of this Agreement or (ii) the ninetieth day following the
appointment and employment of a permanent CEO other than the Executive (the
“Transition Period”), the Executive’s employment is terminated by the Company
without Cause, or within the 30 day period following the last day of the
Transition Period by the Executive for any reason, (the effective date of any
such termination being hereinafter referred to as the “Termination Date”) the
Company shall continue to pay the Executive the base salary and targeted annual
bonus (monthly on a pro rata basis) for one year, both at the rate in effect
immediately before the Termination Date. Notwithstanding the foregoing, if the
Executive (during the  term of this agreement and prior to the Termination Date)
fails to (a)  work in good faith with the Board of Directors or any committee
thereof, (b)  perform his reasonably assigned duties for the Company in any
material respect, or (c) cooperate with  the other members of the Office of the
President in the performance of the duties of such office or otherwise, and the
Board of Directors notifies the Executive in writing promptly after the
occurrence of such failure and in no event  more than 30 days after the
Termination Date that the Company intends to deny the executive the benefits of
this paragraph 4 in reliance on such failure, then, the Executive shall not be
entitled to the  benefits of this paragraph 4. For the avoidance of doubt, the
Executive shall not be entitled to any payments under this paragraph 4 in the
event that the Executive is the person appointed as permanent CEO of the
Company. Neither the Executive nor the Company shall have the right to
accelerate or to defer the delivery of the payments to be made under this
paragraph 4; provided, however, that if the Executive is a “specified employee”
as defined in Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and any of the payments to be made to the Executive under
this paragraph 4 constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code, then the commencement of the delivery of
any such payments will be delayed to the date that is six months after the
Termination Date.

5.                            Effect of Agreement on Employment Agreement.

a.                           Other than as set forth in paragraph 5(b) and
paragraph 5(c) below, this Agreement is not intended to modify or supersede the
Employment Agreement by and between the Executive and the Company, which
Employment Agreement shall remain in full force and effect.

b.                          The provision in Section 7(b) of the Employment
Agreement which provides that the Executive shall be entitled to no severance
benefits other than those set forth therein is modified and superseded to the
extent additional benefits are provided to the Executive pursuant to this
Agreement.

c.                           The provision in Section 8(b) of the Employment
Agreement which provides for the payment of a Gross-Up Payment (as defined
therein) under certain conditions shall not apply to payments made under this
Agreement, notwithstanding the provision in Section 8(b)(i) of the Employment
Agreement to the contrary.

6.                           Notices

a.                           Each notice, demand, consent or communication
(hereinafter “Notice”) which is or may be required to be given by any party to
the other party in connection with this Agreement shall be in writing and given
by facsimile, personal delivery, receipted delivery services, or by certified
mail, return receipt requested, prepaid and properly addressed to the other
party as shown below.

2


--------------------------------------------------------------------------------




b.                          Notices shall be effective on the date sent via
facsimile, the date delivered personally or by receipted delivery service, or
three (3) days after the date mailed:

(i)             To the Company:

Legal Department

Attn: Corporate Counsel

Keane, Inc.

100 City Square

Charlestown, MA  02129

(ii)          To the Executive:

At the residence address most recently filed with the Company.

7.                           Succession and Assignment. This Agreement shall be
binding upon and inure to the benefit of the Parties named herein and their
respective successors and permitted assigns. No Party may assign either this
Agreement or any of its rights, interests or obligations hereunder without the
prior written approval of the other Party; provided, that Keane may assign its
rights, interests or obligations hereunder to: (a) a subsidiary, subdivision or
affiliate, provided that Keane shall remain responsible to the Executive for
such obligations in the event they are not met by such assignee; or (b) to a
person, corporation, organization or other entity that acquires (whether by
stock purchase or merger or otherwise) all or substantially all of the business
or assets of Keane.

3


--------------------------------------------------------------------------------




8.                           Miscellaneous.

a.                             This Agreement may be amended or modified only by
a written instrument executed by Keane and the Executive.

b.                           This Agreement shall be governed by and construed
in accordance with the internal laws (and not the laws of conflicts) of the
Commonwealth of Massachusetts.

c.                            Except in the case of Section 7 above, the term
“Keane” or the “Company” shall include Keane, Inc. and any of its subsidiaries,
subdivisions and affiliates. The captions of the sections of this Agreement are
for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Agreement.

d.                           This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.

e.                            The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement. If any provision of this Agreement shall
be held invalid or unenforceable in part, the remaining portion of such
provision, together with all other provisions of this Agreement, shall remain
valid and enforceable and continue in full force and effect to the fullest
extent consistent with law.

f.                              The Executive’s or the Company’s failure to
insist upon strict compliance with any provision of, or to assert any right
under, this Agreement shall not be deemed to be a waiver of such provision or
right or of any other provision of or right under this Agreement.

g.                          Keane shall have the right to withhold all
applicable income and employment taxes due with respect to any payment made to
the Executive under this Agreement.

Executed this 23rd day of June, 2006.

By:

/s/ RICHARD S. GARNICK

 

 

 

 

 

Richard S. Garnick

 

 

 

 

 

 

 

Keane, Inc.

 

 

 

 

 

 

 

By:

/s/ PHILLIP HARKINS

 

 

Phillip Harkins, Chair of the Compensation
Committee of the Board of Directors of Keane, Inc.

 

4


--------------------------------------------------------------------------------